

 S139 ENR: Ensuring Access to Clinical Trials Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 139IN THE SENATE OF THE UNITED STATESAN ACTTo permanently allow an exclusion under the Supplemental Security Income program and the Medicaid
			 program for compensation provided to individuals who participate in
 clinical trials for rare diseases or conditions.1.Short titleThis Act may be cited as the Ensuring Access to Clinical Trials Act of 2015.2.Elimination of sunset provisionEffective as if included in the enactment of the Improving Access to Clinical Trials Act of 2009 (Public Law 111–255, 124 Stat. 2640), section 3 of that Act is amended by striking subsection (e).Speaker of the House of RepresentativesVice President of the United States and President of the Senate